OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TOBO
CON LA CUAL ESTÁ CONBORME EL JUEZ ASOCIADO SR. ERANCO SOTO.
Se solicita en este caso la resolución de cierta obligación contractual. La parte demandada se opuso y la corte de distrito sostuvo su oposición. Después de un estudio cui-dadoso del asunto, opino que la corte de distrito erró, y en tal virtud que su sentencia debe ser revocada dictándose otra declarando la demanda con lugar.
Claramente resulta de los autos que ambas partes, deman-dante y demandados, otorgaron un contrato que, copiadlo a la letra, es como sigue:
“En el pueblo de Hatillo, a los ocho días del mes de mayo de 1921. — Comparecen: De una parte Don Lucas Rosa Ruiz, de estado soltero y mayor de edad, agricultor propietario y vecino de Hatillo, barrio de Capez y de la otra parte los hermanos José y Ra-món Díaz Agueda, también mayores de edad, de estado solteros y vecinos de Hatillo, barrio de Naranjito. Aseguramos hallarnos en *686la capacidad, legal necesaria para llevar a efecto el siguiente con-venio extrajudicial, el que queremos tenga la fuerza y validez como si judicial fuera; y llevamos a efecto el siguiente convenio con arre-glo a las siguientes estipulaciones: Primera. Los hermanos Díaz Agueda son en deber a don Lucas Rosa Ruiz, o a su orden la can-tidad de dos mil trescientos noventa y cinco dollars veinte y dos centavos ($2,395.22) cuya cantidad procede por liquidación de cuentas que ha practicado entre el señor Rosa y nuestro padrasto Froilán López, cuya cantidad ésta nos obligamos a pagarle al señor Rosa en el término de diez años sin interés de ninguna especie. — Segunda: Esta cantidad será satisfecha al señor Rosa por anualidades, según podamos de acuerdo con la primer cláusula de este convenio, esto es, aunque el término de este convenio es de diez años, si lo podemos hacer en menos tiempo estamos dispuestos a hacerlo así. — Tercera: Para el cumplimiento de esta obligación afectamos nuestras perso-nas y bienes habidos y por haber y renunciamos a todos los dere-chos y acciones que las leyes nos conceden, comprometiéndonos a no disponer de nuestra finca sin antes haber solventado dicha obliga-ción. — Cuarta: Caso que en el tiempo fijado no hayamos satisfecho toda la cantidad antes dicha, el señor Rosa está en la obligación de conceder alguna prórroga. — Don Lucas Rosa acepta el presente contrato en todas sus partes por ajustarse a lo convenido. — Para res-guardo y uso legal de ambas partes firman el presente por duplicado uno para cada parte ante los testigos que al final suscriben, en la fecha indicada al principio de este documento. — (Firmados) José Díaz. — Ramón Díaz. — Lucas Rosa. — José Padilla. — José Delgado Toledo.”
El 18 de octubre de 1921, o sea algunos meses después de otorgado el contrato que antecede, los demandados sin consentimiento del demandante, hipotecaron la finca a que se refiere el contrato y de la cual se obligaron a no disponer, para garantizar cierto préstamo de cuatrocientos dólares que les hizo Inocencia Peraza y su esposo Francisco García. El préstamo debía pagarse en dos años, abonándose intereses por trimestres, con la condición de que si no se pagaban dos trimestres consecutivos, se podría exigir el cumplimiento in-mediato de la obligación.
Al enterarse el demandante de la constitución de la hi-*687poteca de que se ha hecho mérito, requirió a los demandados para que en alguna otra forma le garantizaran la denda que con él tenían contraída. Los demandados, que no poseen más fincas que aquella que se obligaron a no disponer y que hipotecaron luego, se negaron a otorgar la nueva garantía pedida por el demandante y éste entonces inició el presente litigio solicitando una sentencia que declarara resuelta la obligación contenida en el contrato de 8 de mayo de 1921 y rescindido el convenio, y condenara a los demandados a pagar al demandante la suma’ de $2,395.22 y las costas.
La primera cuestión que debe considerarse y resolverse, a mi juicio, es la siguiente: ' . •
■¿Violaron los demandados el' contrato? Veámoslo.
Ellos se comprometieron a pagar al demandante la suma de $2,395.22 dentro del término de diez años, sin interés, ha-ciéndole pagos parciales por anualidades, y para el cumpli-miento de su obligación se comprometieron “a no disponer de nuestra -finca sin antes haber solventado dicha obliga-ción.”
¿Dispusieron de su finca? Es un hecho que la hipoteca-ron. ¿Constituye esto una disposición, en primer término, y en segundo una disposición en violación del contrato?
“La propiedad,” dice el párrafo segundo del artículo 355 del Código Civil revisado, “concede el derecho de gozar y disponer de las cosas sin más limitaciones que las esta-blecidas por las leyes.” T el artículo 348 del Código Civil1 antiguo, expresa: “La propiedad es el derecho de gozar y disponer de una cosa, sin más limitaciones que las estable-cidas en las leyes. ’ ’ . Las itálicas son nuestras.
Comentando Scaevola el “derecho de disponer” consig-nado en el artículo 348, supra, dice: “Refiérese el Código al usar esta palabra a la facultad que tiene el propietario de enajenar la cosa, de gravarla, transformarla, destruirla, etc.” Las itálicas son nuestras.
Sánchez Román al tratar del contenido del derecho de do-*688minio, se refiere a la definición romana del mismo, a saber: Jus utendi, fruendi, abut endi, disponendi, et vindicandi, y al explicar el jus disponendi, dice:
“Por jus disponendi, entendieron los romanos el poder de dis-posición que compete al dneño sobre las cosas objeto de su dominio, para enajenarlas, grabarlas, transformarlas, etc.”
Y luego, tratando de la libre disposición, expresa:
“Por razón de este concepto puede el dueño enajenar sus cosas por cualquier título oneroso o lucrativo, por acto inter vivos o mortis causa, pura, condieionalmente o a término. * * * Puede tam-bién gravarlas y limitar su poder, lo que constituye una especie de enajenación parcial, sujetándolas a las responsabilidades de otros de-rechos de hipotecas, prenda, censo, servidumbre, etc. * * * ”
Véase: “Estudio de Derecho Civil” por Felipe Sánchez Román, tomo 3, pág\ 91 y siguientes:
Escriche en su Diccionario razonado de Legislación y Ju-risprudencia, fijando el alcance de la palabra enajenación, menos amplia que disposición, dice:
“Enajenación. El acto por el cual se transfiere a otro la pro-piedad de alguna cosa a título lucrativo, como la donación; o a tí-tulo oneroso, como la venta o permuta. — Esta palabra, tomada en una significación más extensa, comprende también la enfitéusis, la prenda, la hipoteca, y aún la constitución de servidumbre sobre un fondo. Síguese de aquí que el que no puede enajenar una cosa, no la puede tampoco obligar, ni sujetar con hipoteca, ni imponerle ser-vidumbre. ‘Aquel a quien es defendido de non enajenar la cosa, dice la ley 10, título 33, part. 7, non la puede vender, nin camiar, nin empeñar, nin puede poner servidumbre en ella nin darla a censo a ninguna de aquellas personas a quien es defendido de la enajenar.”
De acuerdo con las anteriores citas, puede concluirse que hipotecar es disponer, quedando así contestada en la afir-mativa la primera parte de la pregunta formulada. Ahora bien, esto, por sí solo, no es bastante.
¿ Constituye la hipoteca contraída por los demandados en este caso una verdadera disposición en violación del con-*689tratof Es indudable qne si el demandante estuvo conforme en fijar nn largo plazo para el pago de la cantidad qne re-conocieron adeudarle los demandados se debió a la garantía qne para él representaba qne la finca en cuestión continuara en poder de los demandados, disfrutándola éstos, gozándola, cultivándola y vendiendo sus productos, etc., pero sin ena-jenarla o realizar acto alguno de disposición que hiciera de-saparecer o disminuir la garantía.
Quizá no en todos los casos pudiera Concluirse que una hipoteca producirá el efecto de disminuir el valor de una propiedad. En muchas ocasiones el dueño de una finca, emprendedor, activo, capaz, contrae un préstamo hipoteca-rio para invertirlo todo en cultivos, en ganado, en mejo-ras de la propia finca y el resultado será no una dismi-nución, sino un aumento en el valor. Pero por regia general al hipotecarse una finca, prescindiendo del empleo del dinero que con ella se obtenga, pensando en la finca en sí misma, se considera que dicha finca disminuye de valor por lo menos en una cantidad igual a la carga' real que sobre ella se hace pesar a virtud de la hipoteca.
Si bien aquí se trata de un préstamo pequeño, circuns-tancia que nos ha hecho vacilar en la formación de nuestro juicio, como el valor de la finca es también relativamente pe-queño y como la prueba demuestra que los demandados no. tenían ninguna otra propiedad y que requeridos por el de-mandante para que le garantizaran de algún otro modo la deuda, se negaron a hacerlo, creemos que la segunda y úl-tima parte de la pregunta formulada debe también contes-tarse en la afirmativa.
Habiendo, pues, los demandados dispuesto de la finca en violación del contrato que celebraron con el demandante,, asiste a éste el derecho que le reconocen los siguientes pre-ceptos de ley:
“La facultad de resolver las obligaciones se entiende implícita *690en las recíprocas, para el caso de que uno de los obligados no cum-pliere lo que le incumbe.
“El perjudicado podrá escoger entre exigir el cumplimiento o la resolución de la obligación, con el resarcimiento de daños y abono de intereses en ambos casos. También podrá pedir la resolución, aún después de baber optado por el cumplimiento, cuando éste re-sultare imposible.
££E1 tribunal decretará la resolución que se reclame, a no baber causas justificadas que le autoricen para señalar plazo.
“Esto se entiende sin perjuicio de los derechos de terceros ad-quirentes, con arreglo a los artículos 1262 y 1265 y las disposiciones de la Ley Hipotecaria.” Art. 1091 del Código Civil.
“Perderá el deudor todo derecho a utilizar el plazo:
“1. Cuando, después de contraída la obligación, resulte insol-vente, salvo que garantice la deuda.
“2. Cuando no otorgue al acreedor las garantías a que estuviese comprometido.
“3. Cuando por actos propios hubiese disminuido aquellas ga-rantías después de establecidas, y cuando por caso fortuito desapa-recieran, .a menos que sean inmediatamente sustituidas por otras nuevas e igualmente seguras.” Art. 1096 del propio cuerpo legal.
Perdido por culpa del deudor el derecho a pagar en el plazo- convenido, surgió en el acreedor el derecho a recla-mar inmediatamente el pago de la deuda. Y ese es el dere-cho que ejercitó al iniciar este pleito. Los hechos y la ley están, pues, en su favor.